DETAILED ACTION

Receipt is acknowledged of Applicant’s response to election/restriction filed on October 31, 2012. 
Applicant had elected, without traverse, Embodiment D of Group I and Embodiment (a) of Group II, and had asserted that claims 1-8 read on the elected species. The examiner respectfully disagrees; claims 4 read on the non-elected Embodiment (b) of Group II.  The requirement is made FINAL.
 Claims 4 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Embodiment of Group I and II. 
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Garden (Pub No.: US 2014/0370167 A1) in view of Sibley (Pub No.: US 2018/0327237 A1).

Regarding claims 1-2, Garden discloses food preparation and delivery system and method via a vehicle; wherein the vehicle is configured to communicate with a remote controller, comprising:
receiving information at the vehicle (e.g., a vehicle 240 receives delivery itinerary list, routing information for delivery, cooking condition and other data from controller 102), the information transmitted by the off-board control system (e.g., controller 102), the information indicating at least one mode (e.g., delivery mode) from the plurality of modes (e.g., preparation mode, cooking mode, delivery mode, and others ) and operable to cause the vehicle to operate in the at least one mode out of the plurality of modes (e.g., the vehicle operates to deliver a list of food item to customers) (see par. 50, 59, 62), the plurality of modes including: 
a cook enroute mode in which the vehicle acts as a combined cooking and delivery vehicle (e.g., vehicle 240 configured to cook and deliver food to a customer) (see par. 50, 59, 62), operably preparing an instance of the food item while enroute to a delivery destination (e.g., the food is cooked while the vehicle is traveling to a customer destination) (e.g., claim 2 limitations: changing mode of operation of the vehicle) (see par. 62-63).
limitation: the vehicle operably preparing an instance of food item (see par. 46-47) 
However, Garden does not specifically disclose (i)  a constellation mode in which the vehicle acts as a hub, the vehicle operably preparing an instance of the food item, the constellation mode further comprising: receiving at a number of additional vehicles, routing information that routes the additional vehicles between the vehicle that acts as a hub and a plurality of delivery destinations associated with respective ones of the orders.
Note: the specification defines the term “constellation mode” as a vehicle operating as a hub at a particular location to supply items to other vehicles (see specification (Pub.  US 2019/0050952 A1): par. 39, 40, Figure 1).

However, Sibley teaches an apparatus and method for robot delivery comprising a transportation network 101, wherein a first vehicle 114 can transfer articles 121 (e.g., food items) to at least one of second vehicle(s) 114 for delivery of the article to its final destinations, for instance, multiple users’ locations. The transfer process occurs at an intermedia location within the transportation network, wherein the first vehicle operates as a hub to transfer articles to at least one of second vehicle(s) (see abstract, par. 205-206, 55, 131 and Figure 1 and 39).
Given the teaching of Sibley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Garden’s invention to incorporate, within the vehicle for food preparation and delivery, a mechanism / process for transferring food orders from a hub-vehicle (e.g., first vehicle)  to at least one of second vehicle to delivery the orders to its final destinations, for instance, multiple users’ locations.    
Doing so would enhance a food preparation and delivery system and method configured to control a cooking condition of food orders and transfer them from a hub-vehicle (e.g., first vehicle) to at least one of second vehicle(s) for delivering the order(s) to consumer location while maximizing the delivery time and distribution.  
a pop-up kitchen mode (e.g., static delivery itinerary preparation) in which the vehicle operably prepares at a static location instances of food items in response to the orders for food items (e.g., vehicle 240 configured to cook food as a static delivery itinerary preparation; for instance at a given location for a user to pick up an order)(see par. 46-47); and
 operating the vehicle in the indicated mode (e.g., the vehicle operates to deliver a list of food item to customers), wherein the vehicle is capable of operating in any of the plurality of modes (e.g., vehicle 240 configured to cook and deliver food to a customer location) (see par. 50, 59, 62).

Regarding claims 3 and 5, Garden discloses food preparation and delivery system and method via a vehicle, (i) wherein the information is generated by the off-board control system based at least in part on a predicted demand for orders of food items at a geographic location during one or more periods of time (e.g., the controller 102 can include one or more machine learning algorithms able to correlate or otherwise logically associate the ordering of a number of particular food items  in a constrained geographic area over the course of a defined temporal period) (e.g., see par. 41) and (ii) wherein the predicted demand for food items is based, at least in part, on scheduled events in a locale at a time period (e.g., the controller 102 can include one or more machine learning algorithms able to correlate or otherwise logically associate the ordering of a number of particular food items  in a constrained geographic area during one or more defined events (for instance, during a football or basketball game in which the college is represented)) (see par. 41).

Regarding claim 6, Garden discloses food preparation and delivery system and method via a vehicle wherein the received information is generated by the off-board control system based at least in part on estimated times of delivery in each of the modes of operation to deliver an order for a food item (e.g., controller 102 can include one or more systems or devices used to coordinate the receipt or generation of food item orders based on estimated delivery time) (see par. 40, 42, 46, 55).

Regarding claim 7, Garden discloses food preparation and delivery system and method via a vehicle further comprising: receiving an override signal, the received override signal causing the vehicle to operate in a mode not indicated by the received information (e.g., controller 102 configured to modify the vehicle operation from a static delivery itinerary preparation (for instance, cooking food and a customer picks it up at vehicle location ) to dynamic delivery itinerary preparation ( for instance, cooking food and delivery it to a customer location) (see par. 46). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Garden (Pub No.: US 2014/0370167 A1) in view of Sibley (Pub No.: US 2018/0327237 A1) as applied to claims above, and further in view of Buehler (Patent No.: US 8,276,505 B2 B2).

Regarding claim 8, Garden’s invention, as modified by Sibley, does not specially   disclose wherein the vehicle includes one or more sensors that transmit signals related to the amount of one or more supplies in the vehicle, the method further comprising: determining when to replenish the one or more supplies at the vehicle; and transmitting to the off-board control system a request to replenish the one or more supplies; receiving additional supplies at the vehicle replenishing the one or more supplies in response to the transmitted request.
However, Buehler teaches an automated food preparation system comprising a database configured to store the amount of each ingredient that has been used and combines that information with visual and other measurements of the ingredient storage containers (e.g., limitation: sensors that transmit signals related to the amount of one or more supplies) and evaluates it against the planned menus to determine which ingredients need to be restocked and when (e.g., limitation: determining when to replenish the one or more supplies). It can print a printed shopping list for the user or send an electronic order to a market that offers delivery, or send an electronic order to the mobile market on a truck (e.g., limitation: transmitting to the off-board control system a request to replenish the one or more supplies) (see par. col. 31, line 7-17). It also uses future planned menus and typical usage patterns to determine how much of various ingredients to order. The automated food preparation system receives restocked ingredient via an automated resupply truck (see col. 2, lines 52-55).  
Given the teaching of Buehler, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to further modify Garden’s invention to incorporate, within the vehicle for food preparation and delivery, a mechanism / process for monitoring the ingredients been used via a visual and other measurements, determining the ingredients need to be restocked, sending an electronic order to a market, and receiving restocked ingredient via an automated resupply truck. 
Doing so would enhance a vehicle food preparation and delivery system configured to control a cooking condition of food orders, transfer orders between a hub-vehicle (e.g., first vehicle) to at least one of second vehicle(s) for consumer delivery, ordering restocked ingredients from a market and receiving them via an automated resupply truck for completing food orders while maximizing the delivery time and distribution.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664       
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664